DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/28/2020 and 6/26/2020 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 8-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 of U.S. Patent No. 10,656,849. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 10,656,849 with obvious wording variations. Take an example of comparing claims 1, 3, .
Pending Application 16/860,237
U.S. Patent No. 10,656,849
1. A storage system comprising: a first storage control unit; a second storage control unit; and a storage drive connected to at least the first storage control unit and having a nonvolatile storage medium, wherein each of the first storage control unit and the second storage control unit includes a cache area in which data is stored and a buffer area in which the data is stored, and the data stored in one cache area is stored in the other cache area to perform duplication, upon receiving a data write command from a host computer, the first storage control unit stores data to be subjected to the write command in a first cache area which is the cache area of the first storage control unit, and stores the data in a second cache area which is the cache area of the second storage control unit to perform duplication, and upon completion of the duplication, the first storage control unit transmits a response indicating an end of write of the data to the host computer, the first storage control unit executes a predetermined process on the data to be subjected to the write command and transmits the data to the storage drive, the first storage control unit holds a predetermined condition for determining which of a response performance and a throughput performance is prioritized in the storage system and determines which of the response performance and the throughput performance is prioritized based on the predetermined condition, when the response performance is prioritized, the first storage control unit stores the data in the first and second cache areas and then performs a predetermined process, when the throughput performance is prioritized, the first storage control unit stores the data subjected to the predetermined process in the first and second cache areas.
A storage system comprising: a first storage control unit; a second storage control unit; and a storage drive connected to at least the first storage control unit and having a nonvolatile storage medium, wherein the first storage control unit includes a first cache area in which data is stored and a first buffer area in which the data is stored, the second storage control unit includes a second cache area in which the data is stored and a second buffer area in which the data is stored, and wherein the data stored in the first cache area is stored in the second cache area for duplication, wherein upon receiving a data write command from a host computer, the first storage control unit stores data to be subjected to the write command in the first cache area of the first storage control unit, and stores the data in the second cache area of the second storage control unit to perform duplication, and upon completion of the duplication, the first storage control unit transmits a response indicating an end of write of the data to the host computer, the first storage control unit executes a predetermined process on the data to be subjected to the write command, and stores the data in the first buffer area, the first storage control unit reads the data stored in the first buffer area and transmits the read data to the storage drive, wherein the first storage control unit performs the predetermined process on the data read from the first cache area and stores the data subjected to the predetermined process in the buffer area, wherein the first storage control unit holds a predetermined condition for determining which of a response performance and a throughput performance is prioritized in the storage system and determines which of the response performance and the throughput performance is prioritized based on the predetermined condition, when the response performance is prioritized, the first storage control unit stores the data in the first and second cache areas and then performs the predetermined process, when the throughput performance is prioritized, the first storage control unit stores the data subjected to the predetermined process in the first and second cache areas.

7. The storage system according to claim 6, wherein the first storage control unit determines that the response performance is prioritized when a processing load of the first storage control unit is lower than a predetermined reference.
3. The storage system according to claim 2, wherein the predetermined process is compression of the data.

6. The storage system according to claim 3, wherein, when a compression rate of the data is predicted to be lower than a predetermined reference or when the compressed data cannot be stored in the volume designated as a data write target, the first storage control unit determines that the response performance is prioritized.



8. The storage system according to claim 7, wherein the first storage control unit holds a queue state indicating whether the data written in the management unit area is stored in the storage drive for each management unit area of the volume to which the data is written, upon 





	As shown in table above, both pending Application and U.S. Patent No. 10,656,849 are directed to system improving throughput performance as a cache access during a de-stage process is reduced, thus reducing a cache access amount and improving maximum speed of data writes. Note both pending Application and U.S. Patent No. 10,656,849 are similar in scope such that one of ordinary skill in the art 

Allowable Subject Matter
Claims 2, 4, 7, 10 and 11 would be allowable if a proper terminal disclaimer is filed and approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZHUO H LI/Primary Examiner, Art Unit 2133